Cite as 2016 Ark. App. 492


                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No.CR-16-175


                                                Opinion Delivered: October   26, 2016
WESLEY GENE HOLLAND
                               APPELLANT
                                                APPEAL FROM THE CLEVELAND
                                                COUNTY CIRCUIT COURT
V.                                              [NO. 13CR-2014-48-5]


STATE OF ARKANSAS                          HONORABLE DAVID W. TALLEY,
                                  APPELLEE JR., JUDGE
                                                SUPPLEMENTAL
                                                ADDENDUM ORDERED


                         RAYMOND R. ABRAMSON, Judge

        Wesley Gene Holland appeals his convictions of second-degree sexual assault and

 residential burglary. On appeal, Holland argues that the circuit court erred in denying his

 directed-verdict motions. We cannot address the merits of Holland’s appeal because

 Holland’s addendum fails to comply with Arkansas Supreme Court Rule 4-2 (2015).

        Arkansas Supreme Court Rule 4-2(a)(8) requires an appellant’s brief to include an

 addendum consisting of all documents essential to this court’s resolution of the issues on

 appeal, including exhibits such as CDs and DVDs. Holland’s addendum does not comply

 with this rule. At trial, the State introduced and played audio recordings of two different

 interviews between Holland and the police. Holland, however, failed to include copies of

 the audio recordings in his addendum as required by our rules. Because Holland’s addendum

 is inadequate, we order him to file a supplemental addendum within seven days of this
                               Cite as 2016 Ark. App. 492

opinion. See Ark. Sup. Ct. R. 4-2(b)(3). We encourage counsel to review our rules, as well

as the record and addendum, to ensure that no other deficiencies are present.

      Supplemental addendum ordered.

      GLADWIN, C.J., and WHITEAKER, J., agree.

      N. Mark Klappenbach, for appellant.

      Leslie Rutledge, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                            2